Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 7, 2022

                                      No. 04-22-00127-CR

                                     The STATE of Texas,
                                          Appellant

                                                v.

                               Bryan Leonel Rodriguez MEJIA,
                                          Appellee

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10372CR
                           Honorable Tully Shahan, Judge Presiding


                                         ORDER

        The State filed its notice of appeal asserting a right to appeal pursuant to Texas Code of
Criminal Procedure article 44.01(a). TEX. CODE CRIM. PROC. art. 44.01(a). Article 44.01(e) of
the Code provides, “The state is entitled to a stay in the proceedings pending a disposition of an
appeal under Subsection (a) or (b) of this article.” Id. art. 44.01(e). Because the State seeks to
appeal under subsection (a), the State’s request for a stay is GRANTED, and all further
proceedings in the underlying cause are ORDERED stayed pending the disposition of this
appeal.



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2022.


                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court